Citation Nr: 1208172	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board denied the Veteran's application to reopen his claim for service connection for a schizophreniform disorder in a January 2006 decision.  The appellant then appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in July 2007, the Court vacated the Board's decision and remanded the case to the Board for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  The case was subsequently returned to the Board for further appellate review, and the Board remanded the case for further development in November 2007, April 2009, and December 2010.  

The Board acknowledges that the issue on appeal has been characterized as an application to reopen a previously denied claim for service connection for schizophreniform disorder.  However, the Board notes that claims for service connection for one psychiatric disability effectively encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Moreover, when determining the scope of an issue on appeal, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, for the sake of clarity, the Board finds that the issue should be characterized as whether new and material evidence has been presented to reopen the claim for service connection for a psychiatric disorder.  With respect to any diagnoses aside from schizophreniform disorder, the Veteran's current psychiatric claim is predicated on the same factual basis and symptoms as his previously denied claim.  Therefore, it is appropriate for the Board to consider his current claim as a request to reopen the one that was previously denied.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The March 1986 and October 1987 rating decisions are final.

2.  Some of the evidence received since the October 1987 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1986 and October 1987 rating decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the October 1987 rating decision is new and material and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's application to reopen the claim of service connection for a psychiatric disorder, the Board has reopened the claim in the decision below.  Therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

The Veteran's claim for service connection for a schizophreniform disorder was first denied by a March 1986 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure) but did not appeal the decision.  Therefore, the March 1986 rating decision is final.  See 38 C.F.R. § 20.1103.  The Veteran sought to reopen his claim and the October 1987 rating determination letter denied entitlement to service connection because new and material evidence had not been submitted.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure), but did not appeal the decision.  Therefore, the October 1987 rating decision is final.  Id. 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence on file at the time of the last denial in October 1987 consists of service treatment records, VA treatment records, and private treatment records revealing treatment for schizophreniform disorder.  The RO denied the Veteran's claim for service connection as the disorder was not shown in military service nor was it diagnosed within the presumptive period following separation from service.   

As the previous denial of service connection was premised on a finding that the Veteran's disorder was not shown during active service or within one year of service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's disorder had its onset during active duty or within one year after separation from active duty and/or is related thereto.   

The evidence associated with the claims file subsequent to the October 1987 decision includes copies of service treatment records, service personnel records, Social Security Administration (SSA) records, VA treatment records, private treatment records, and a lay statement from the Veteran's sister.

Initially, the Board acknowledges that the evidence received includes service personnel records which were not before the RO at the time of the last final rating decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In this case, the service personnel records are not considered relevant as the records do not include any documentation related to psychiatric symptoms or a disorder.  Therefore, reconsideration of the claim is not warranted.  

Nevertheless, with respect to the Veteran's application to reopen his claim for service connection for a psychiatric disorder, the Board finds that there is new and material evidence to reopen the claim.  In the July 2005 statement from the Veteran's sister, P.S., she explained that the Veteran did not have any mental or physical problems before he entered the military.  She stated that immediately upon his discharge, the family noticed behavioral changes.  He looked like he was listening and following instructions from someone who wasn't there.  He would make comments about people poisoning his coffee and planting chips in his brain.  The statement is 'new' in that it was not before the RO at the time of the prior final rating decision.  The Board also finds that P.S.'s statement is 'material.'  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

As P.S.'s statement suggests that the Veteran's symptoms were present immediately upon discharge from active duty, the evidence relates to an unestablished fact necessary to substantiate the claim.  In addition, the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  When P.S.'s statement is viewed in conjunction with the other evidence of record, including the references to mental health treatment during active service and the short gap between the Veteran's separation from active service in 1979 and his first objective medical treatment for psychiatric problems in 1985, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim as a VA examination would be required to determine whether the Veteran's psychiatric disorder is causally or etiologically related to active service.  See Shade, id.  Therefore, P.S.'s statement is found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a psychiatric disorder is granted.   



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To ensure compliance with the prior remand and to afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board previously remanded this case in April 2009 and December 2010 to search for inpatient and outpatient psychiatric or mental health records.  In April 2009, the Board noted that the service treatment records and personnel records were associated with the claims file.  However, the service treatment records indicated that the Veteran was seen at a mental health clinic at Davis-Montham Air Force Base on several occasions between June 1978 and July 1978.  The available service treatment records associated with the claims file did not document the actual treatment, such as his complaints, examination findings, or diagnosis.  Therefore, the Board remanded the Veteran's claim in order to request these records.  

Following the April 2009 remand, the RO contacted the 355 Medical Group at Davis-Montham Air Force Base requesting information regarding the Veteran.  The RO requested records of outpatient treatment pertaining to the Veteran.  A response was received from the 355 Medical Group Outpatient Records Department in July 2009 indicating that no medical records were on file at the 355 Medical Group.  The Veteran was informed that the treatment records could not be located and a formal finding of unavailability of the records was issued in December 2009.  

In December 2010, the Board again remanded the case because the RO did not determine whether the mental health records may be stored at a different location or whether there may have been any inpatient treatment records.  The RO did not contact the National Personnel Records Center (NPRC) or the Records Management Center (RMC) to determine whether the facility may store mental health records separate from the service treatment records.  Thus, the Board remanded the case so that the RO may request any outpatient/inpatient records pertaining to the Veteran until it was reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2).

Following the December 2010 remand, the RO submitted a request to Code 99 to check for additional service treatment records and for any and all outpatient and inpatient treatment records pertaining to the Veteran.  Additional service treatment records were mailed to the RO consisting of duplicate copies of the Veteran's entrance and separation examination reports.  The response indicated that there were no additional service treatment records on file at Code 13.  However, as noted in the prior remands, service treatment records do not include mental health clinic records.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part III, Subpart III, Chapter 2, Section A, Paragraph A.  The RO also sent a request to Code C01 requesting clinical records and to furnish active duty inpatient treatment records from the Davis-Monthan Air Force Base.  However, it does not appear that there is a response to the request in the claims file.  

In the prior remand, the Board specifically requested that it be ascertained whether any mental health records may be stored somewhere other than with the service treatment records.  The Board also explained that efforts must be made until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In this case, it is not clear to the Board that it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. §5103A(b)(3); 38 C.F.R. §3.159(c)(2).  Here, the RO did not determine whether the mental health records may be stored separately from the service treatment records and there was no response from the request to Code C02.  If the ordered action in a remand is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board has no choice but to remand this case to request these records.  

In addition, the Board observes that the Veteran has not been afforded a VA examination that addresses the nature and etiology of his disability.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id.

In this case, the record clearly shows that the Veteran has a current disability.  The VA treatment records and private treatment records reveal extensive on-going treatment for schizophreniform disorder including schizophrenia since 1985.  The service treatment records are absent for any diagnosis of a psychiatric disorder; however, the records do show that the Veteran was seen at the Mental Health Clinic.  In addition, the Veteran's sister stated that she noticed the Veteran had behavioral changes immediately after discharge.  The Board finds that the Veteran's sister is competent to attest to lay-observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of service and his current psychiatric disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate facility to make a request for inpatient and outpatient psychiatric or mental health records of the Veteran.  It should be ascertained whether mental health records may be stored somewhere other than with the service treatment records.  These efforts should include requesting records of the Veteran's treatment at a Mental Health Clinic at Davis-Montham Air Force Base from June 1978 to July 1978, as the service treatment records indicated that the Veteran was seen on several occasions there between June 1978 and July 1978 but did not document the actual treatment, such as his complaints, examination findings, or diagnosis.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  The Veteran should be notified of the RO's attempts to locate his medical records from his active duty service as well as any further action to be taken.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, private treatment records, SSA records, service treatment records, and the lay statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the current psychiatric disability had its onset during active service or within one year after separation from active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder is the result of a disease, injury, or event incurred in active service.  

In regard to the latter, the examiner should specifically note that, although the actual records of treatment have not been found as of the time of this remand, the service treatment records do document that the Veteran was seen on several occasions at a Mental Health Clinic at Davis-Montham Air Force Base between June 1978 and July 1978.  In addition, the service personnel records indicate that the Veteran was given a hardship discharge to care for his ill parents, a home situation that was made worse by the death of a brother of the Veteran in a motorcycle accident in August 1978. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


